To compel respondent to pay a bonus for building a State road.
Denied January 20, 1887.
By Act No. 19, Session Law of 1879, the counties of Baraga and Ontonagon had been authorized to construct a State road, for which an appropriation of swamp lands had been made. Tbe proposed contractor being unwilling to build the road for the appropriation, the board of supervisors of Ontonagon passed a resolution agreeing that the county should pay the contractor, on *1397said road, a specified sum per mile in cash as a bonus, on its completion.
Held, that the road was a State enterprise and the bonus voted a.mere gift to the contractor, which the board had no power -to make.